Citation Nr: 1530786	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  11-04 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for left ear hearing loss. 

3. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003	 to January 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from December 2009, February 2011, and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2015, the Veteran and his wife testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In addition, testimony at the Veteran's hearing as well as VA treatment notes showing left ear treatment within months of the Veteran's discharge from service raise the claim of entitlement to service connection for a left ear disability other than hearing loss. This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for left ear hearing loss, an increased rating for PTSD, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 
FINDINGS OF FACT

1. A January 2007 rating decision denied the claim of entitlement to service connection for left ear hearing loss, and the appeal of that decision was not perfected, nor was any new and material evidence submitted within the appeal period.

2. Evidence received since January 2007 decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left ear hearing loss.


CONCLUSIONS OF LAW

1. The January 2007 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
 
2. Evidence submitted to reopen the claim of entitlement to service connection for left ear hearing loss is both new and material; the claim is reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's claim to reopen a previously denied claim for service connection for left ear hearing loss. Therefore, no discussion of VA's duty to notify or assist is necessary.

A January 2007 rating decision denied a claim of entitlement to service connection for left ear hearing loss on the basis that the Veteran did not have a current disability as defined by VA regulations. The Veteran filed a timely notice of disagreement with that decision, but did not perfect the appeal after receiving the statement of the case and he did not submit any new and material evidence within the appeal period.  Therefore, the January 2007 decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
 
Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim. Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contends that he has left ear hearing loss that is a result of his military service. The evidence of record in January 2007 consisted of VA treatment records and the report of a December 2006 VA examination. Although this evidence established some decreased hearing in the left ear, the puretone thresholds and speech discrimination scores found upon audiological examination did not meet the criteria for a disability as defined by VA regulations. Since that time additional VA treatment notes have been added to the file, as well as the reports of VA audiological examinations from October 2010, February 2012, and May 2012. None of the VA examinations found a hearing loss disability under 38 C.F.R. § 3.385. However, treatment notes dated in May 2014 show a diagnosis of conductive hearing loss in the left ear. No puretone thresholds were provided at that time, but the Board determines that the diagnosis is sufficient to raise a reasonable possibility of substantiating the claim. Therefore, the Board finds that new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for left ear hearing loss, and the claim to that extent only, is granted.


ORDER 

New and material evidence having been received, the claim for service connection for left ear hearing loss is reopened, and to that extent, the appeal is granted.


REMAND

With regard to the remaining claims, the Board finds that a remand is necessary to allow for further development. With respect to the service connection claim for left ear hearing loss, the most recent VA examination pre-dated the May 2014 treatment for conductive hearing loss by two years.  Therefore, another VA examination should be scheduled to assess the existence and etiology of the hearing loss documented in VA treatment notes.

With respect to the Veteran's PTSD claim, the most recent VA examination was performed in October 2010.  The Veteran submitted a private psychological evaluation dated in February 2011; however, at the January 2015 hearing, testimony indicated that his disability had increased in severity since that time.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. Weggenmann v. Brown, 5 Vet. App. 281 (1993). Therefore, the Board determines that a remand is necessary to afford the Veteran another VA examination to assess the nature and severity of his PTSD.

As for the TDIU claim, the issue is dependent on the ratings assigned for the Veteran's service-connected disabilities; therefore, it is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Additionally, in February 2015, the Veteran underwent a vocational assessment that yielded a finding that he was vocationally disabled due to his PTSD. The Veteran's current combined disability rating does not meet the schedular criteria for TDIU, but it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a). The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b). For these reasons, the TDIU claim must also be remanded.  

Finally, the most recent VA treatment note is dated in January 2015, and the Veteran testified to continued treatment at VA facilities. Therefore, all VA treatment notes for the Veteran dated from January 2015 to the present should be added to the claims file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records for the Veteran dated from January 2015 to the present. All requests and responses, positive and negative, must be documented in the claims file.
2. Schedule the Veteran for the appropriate VA examination to determine the existence and etiology of his left ear hearing loss. The claims file must be made available to the examiner, and the examination report must reflect that such review occurred. All tests and studies deemed necessary must be performed. All pertinent symptomatology and findings should be reported in detail. Upon review of the record and examination of the Veteran, the examiner should respond to the following:

If the Veteran has a current diagnosis of left ear hearing loss, is it at least as likely as not (whether there is a 50 percent or greater probability) that the hearing loss is causally or etiologically a result of military service, to include in-service noise exposure? 

If the Veteran has a current diagnosis of left ear hearing loss and a disability of the left ear other than hearing loss that is service-connected, is it at least as likely as not (whether there is a 50 percent or greater probability) that the left ear hearing loss is causally or etiologically a result of the left ear disability?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion advanced must be provided.

3. Schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his service-connected PTSD and its impact on his ability to obtain and maintain substantially gainful employment. The claims file must be made available to the examiner, and the examination report must reflect that such review occurred. All tests and studies deemed necessary must be performed. All pertinent symptomatology and findings should be reported in detail. 

The examiner should also address the functional effects that all of the Veteran's service-connected disability have, alone or in combination, on his ability to secure or follow a substnaitally gainful occupation consistent with his experience and educational background.   When addressing the functional effects, the examiner must not consider the Veteran's age or any nonservice-connected disabilities.

A complete rationale for the opinion advanced must be provided. 

4. Notify the Veteran that it is his responsibility to report for any examinations and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without a showing of good cause may include denial of one or more of his claims. See 38 C.F.R. §§ 3.158, 3.655 (2014).
 
5. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal. If the RO continues to find that the rating criteria for TDIU under 38 C.F.R. § 4.16(a) (2014) have not been met, but the Veteran's service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extra-schedular consideration on the issue of entitlement to TDIU. If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney. After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





Department of Veterans Affairs


